Citation Nr: 0940045	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-34 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for anxiety, obsessive-
compulsive disorder, depression, paranoia, and anger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 15, 1969 to 
June 10, 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran has current anxiety and depressive disorders.  

2.  The most probative medical evidence of record links the 
Veteran's current anxiety and depressive disorders to his 
military service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, an 
anxiety disorder was incurred in service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  Resolving reasonable doubt in favor of the Veteran, a 
depressive disorder was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a result of the Board's decision to grant the claim for 
service connection for anxiety and depressive disorders, any 
failure on the part of VA to notify and/or develop the claim 
pursuant to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009) (VCAA), cannot be considered prejudicial to the 
Veteran.  The Board will therefore proceed to a review of the 
claims on the merits.  

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. § 1110.  If a chronic disorder, such as a 
psychosis, is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's May 1969 enlistment examination notes no 
psychiatric abnormalities; however, the Veteran's service 
treatment record does contain psychiatric treatment records.  
An April 20, 1970 psychiatric consultation documented the 
Veteran's complaints of nervousness and anxiety, but no 
diagnosis was provided at this time.  On April 29, 2009, the 
Veteran was given a psychological examination, and diagnosed 
with chronic moderate passive-dependent personality that 
existed prior to service.  By way of a medical Board, the 
Veteran was ultimately separated from service, based on his 
diagnosis with this personality disorder.  

The Veteran's first post-service treatment for any 
psychiatric condition is a December 1992 private treatment 
record.  At this time, the private physician diagnosed the 
Veteran with an adjustment disorder with mixed emotional 
features, which had its onset in November 1992.  The 
physician then indicated that this condition arose out of 
stress related to the Veteran's employment.  

A December 1992 statement from private physician D. Dohl, 
M.D., the Veteran's then treating physician, is also of 
record.  In this statement, Dr. Dohl indicated the Veteran's 
adjustment disorder was resolving.  Dr. Dohl again confirmed 
that the Veteran's condition was a related to his employment 
and opined that the condition "[did] not represent a chronic 
long term mental illness."  No indication is made at this 
time that the Veteran's psychiatric condition was in any way 
related to his military service or any incident therein.  

In an effort to support his claim, the Veteran submitted a 
February 2003 statement from private physician S. Fields, 
M.D.  In this statement, Dr. Fields indicated that the 
Veteran had received psychiatric care for some time and 
currently was diagnosed with major depression, panic attacks, 
obsessive compulsive disorder and general poor sense of self.  
Then Dr. Fields opined that "the mental and physical abuse 
that [the Veteran] reported receiving during his military 
service would be a strong contributing faction to his present 
condition...[and h]e has never recovered from his exposures 
over time worsened."  

A March 2003 private psychological evaluation by Dr. Fields, 
documents the continued psychological treatment of the 
Veteran.  Dr. Fields interviewed the Veteran, performed an 
appropriate psychological evaluation of the Veteran and 
diagnosed him with obsessive-compulsive disorder and a 
depressive disorder, not otherwise specified.  At this time, 
Dr. Fields also indicated the Veteran "was dealing with 
multiple issues including the shut down of his company, 
increasing health problems, and the death of his mother."  
In an August 2003 statement, Dr. Fields would expand the 
Veteran's psychiatric diagnoses to include anxiety.  

In March 2005, the Veteran was provided a VA psychological 
examination in connection with his service connection claim.  
At this time, the examiner reviewed the Veteran's service and 
private treatment records, recorded the Veteran's account of 
his disorder, and performed an appropriate psychological 
examination of the Veteran.  Based on this information, the 
examiner diagnosed the Veteran with an anxiety disorder, 
which was not caused by or a result of military service.  The 
examiner further indicated that Veteran suffered from a 
severe character disorder, which was attributable to familial 
factors.  

A March 2007 private psychological evaluation of the Veteran, 
performed by psychiatrist, Dr. Roy Deal, is also of record.  
At this time, Dr. Deal recorded the Veteran's past medical 
history and performed a current evaluation of the Veteran.  
Based on these findings the Veteran was diagnosed with (i) an 
anxiety disorder, not otherwise specified, (ii) a depressive 
disorder, not otherwise specified, and (iii) posttraumatic 
stress disorder (PTSD).  Nothing in this record indicates 
that the Veteran's diagnoses were related to his military 
service or any incident therein.  

At the outset, the Board notes that the Veteran's service 
connection claim for a psychiatric disorder was certified to 
the Board to include various psychiatric disorders; however, 
the evidence of record fails to indicate the Veteran has any 
current diagnosis of any psychiatric disability specifically 
manifested by paranoia or anger.  The evidence of record does 
support the finding that the Veteran does have a current 
anxiety disorder with obsessive compulsive features and a 
depressive disorder, so the Board's analysis will center on 
whether service connection for these disabilities is 
warranted.  

The Veteran has submitted his own statements, and statements 
from his wife and fellow service members, opining that his 
current anxiety and depressive disorders are related to his 
military service.  However, these statements are not enough 
to support his claim.  Lay persons, such as the Veteran are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  However, for purposes of analyzing the 
Veteran's present claim, while the Board finds the Veteran's 
account of in-service mental and physical abuse to be 
credible, these statement are alone are also insufficient to 
provide the necessary nexus between the Veteran's anxiety and 
depressive disorders and his military service.  

In assessing the medical opinions of record, the Board finds 
that the probative value of the February 2003 private medical 
opinion of Dr. Fields is equal to, if not greater than, the 
probative value of the March 2005 VA medical opinion.  Both 
medical opinions were based on psychological evaluations of 
the Veteran and accepted the Veteran's account of his 
experiences in military service as accurate; however, as it 
relates to the reasoning of his opinion, the VA examiner 
simply noted that the Veteran had a "severe character 
disorder," but failed to address the issue of why the 
Veteran's anxiety disorder was, or was not, related to 
military service.  The Board finds that this is of particular 
importance in light of the in service documentation of the 
Veteran's complaints of anxiety on April 20, 1970.  On the 
other hand, the February 2003 opinion of Dr. Fields clearly 
articulates that the Veteran's reported in-service mental and 
physical abuse would be a strong contributing factor to his 
present condition, which included anxiety and depressive 
disorders.  The opinion of Dr. Fields is also given 
additional weight based on the doctor's treatment of the 
Veteran on multiple occasions, which in some instances allows 
the medical care provider a more complete understanding of 
the factors that may have contributed to the Veteran's 
condition (as is true in the present case).  Dr. Field's 
clear logic, the notation of complaints of anxiety in 
service, and the generally consistent findings of the private 
March 2003 psychological examination, taken together 
generally support the Veteran's claim.  For the forgoing 
reasons, the Board finds that the probative value of the 
February 2003 private medical opinion is equal to, if not 
greater than, the probative value of the March 2005 VA 
medical opinion.  Essentially, there is sufficient evidence 
to relate the Veteran's current anxiety and depressive 
disorders to his military service.  

With the resolution of any reasonable doubt as may be present 
in the unique circumstances of this case in favor of the 
Veteran, the Board concludes that the criteria to establish 
service connection for anxiety and depressive disorders are 
met.  


ORDER

Service connection for an anxiety disorder is granted.

Service connection for a depressive disorder is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


